Luke, J.
1. It appearing from some of the evidence in this case that immediately preceding the killing the deceased and the defendant had a quarrel and a tussle and cursed each other, that each procured a pistol, and that the deceased, with his hand on a pistol in his pocket, was advancing on the defendant when the defendant shot and killed him, the jury were authorized to infer a mutual intent to fight, and the court did not err in giving in charge to the jury the law of voluntary manslaughter.
2. The court did not err as complained of, in excluding certain evidence. For no reason assigned was it error to overrule the motion for a new trial. Judgment affirmed.

Broyles, G. J., and Bloodicorth, J., concur.